DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 10, 2021. Claims 1-6 & 8-19 are pending. Claim 7 is canceled. Claims 1, 5-6, 8 & 12-13 have been amended. New claims 16-19 have been added.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 & 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (US 2015/0342580) in view of Chin et al. (US 2009/0062871) (“Chin” hereinafter).
In regards to claim 1, Clancy discloses a needle 700 comprising: 
a. a walled lumen having:
i.    a proximal end:
ii.    a distal end; and
iii.    a plurality of zones located between the proximal end and the distal end, the plurality of zones comprising:
1.    a first zone 775 with a first stiffness value;
2.    a second zone 785 connected to the first zone 775, the second zone 785 having a second stiffness value;
3.    a third zone 795 connected to the second zone 785, the third zone 795 having a third stiffness value; and


    PNG
    media_image1.png
    249
    446
    media_image1.png
    Greyscale

4.    a fourth zone 798 connected to the third zone 795, the fourth zone 798 having a fourth stiffness value;
wherein some (775, 785, 795) of the plurality of zones include one or more cut patterns in the walled lumen (see at least fig. 7 and par 0043-0044).
Clancy discloses a needle 700, as described above, that fails to explicitly teach a needle wherein the plurality of cut patterns comprises a plurality of dog-bone cut patterns configured to limit flexibility in a first plane. 
However, Chin teaches that it is known to provide a needle wherein the plurality of 

    PNG
    media_image2.png
    87
    435
    media_image2.png
    Greyscale

cut patterns comprises a plurality of dog-bone cut patterns configured to limit flexibility in a first plane (see at least fig. 18 and par 0047, 0109 & 0115). 
Therefore, since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052) and Chin teaches discloses a cannula wherein the shapes of aperture are straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least fig. 18), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the needle of Clancy wherein the plurality of cut patterns comprises a plurality of dog-bone cut patterns configured to limit flexibility in a first plane as taught by Chin since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052 thereof). 	 In regards to claim 2, Clancy discloses a needle 700 wherein the needle 700 includes a fifth zone (710, 730) connected to the fourth zone 798, the fifth zone having a fifth stiffness value (see at least fig. 7 and par 0042).
In regards to claim 3, Clancy discloses a needle 700 wherein the needle 700 is capable of sampling tissue from an airway of a subject (see at least par 0019).
In regards to claim 4, Clancy discloses a needle 700 wherein the needle 700 is configured to extend through a bronchoscope into a subject (see at least par 0019).
In regards to claim 5, Clancy discloses a needle 700 wherein the first zone includes one or more cut patterns and the one or more cut patterns of the first zone 775 comprises a first spiral (i.e., helical) scribe cut (see at least fig. 5 and par 0038 & 0044).
In regards to claim 6, Clancy discloses a needle 700 wherein the second zone includes one or more cut patterns and the one or more cut patterns of the second zone 785 comprise a second spiral (i.e., helical) scribe cut (see at least fig. 5 and par 0038 & 0044).
In regards to claim 8, Clancy as modified by Chin discloses a needle 700, as described above, that fails to explicitly teach a needle wherein the one or more cut patterns of the fourth zone 798 comprise a third spiral cut. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy as modified by Chin wherein the one or more cut patterns of the fourth zone 798 comprise a third spiral cut since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 9, Clancy as modified by Chin discloses a needle that fails to explicitly teach a needle wherein the first spiral cut has a scribe pitch ranging from about 0.01 mm to about 0.3 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof. However, Chin teaches that it is known to provide a cannula wherein the spiral cut has a scribe kerf ranging from about 0.1 mm to about 1 mm (i.e., slot width of about 0.004” to about 0.020”) (see at least par 0110). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the first spiral cut, as taught by Clancy, has a scribe kerf ranging from about 0.1 mm to about 1 mm as taught by Chin since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 10, Clancy as modified by Chin discloses a needle that fails to explicitly teach a needle wherein the second spiral cut has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.005 mm to about 1 mm, or a combination thereof. However, Chin teaches that it is known to provide a cannula wherein the spiral cut has a scribe kerf ranging from about 0.005 mm to about 1 mm (i.e., slot width of about 0.004” to about 0.020”) (see at least par 0110). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the second spiral cut, as taught by Clancy, has a scribe kerf ranging from about 0.005 mm to about 1 mm as taught by Chin since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 11, Clancy as modified by Chin discloses a needle that fails to explicitly teach a needle wherein the third spiral cut has a scribe pitch ranging from about 1 mm to about 10 mm, a scribe kerf ranging from about 0.1 mm to about 1 mm, or a combination thereof. However, Chin teaches that it is known to provide a cannula wherein the spiral cut has a scribe kerf ranging from about 0.1 mm to about 1 mm (i.e., slot width of about 0.004” to about 0.020”) (see at least par 0110). Therefore, since Clancy discloses that the cuts may be set at any pitch (see at least par 0046-0047), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the third spiral cut, as taught by Clancy, has a scribe kerf ranging from about 0.1 mm to about 1 mm as taught by Chin since doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 12, Clancy discloses a needle that fails to explicitly teach a needle wherein the one or more cut patterns of the third zone 795 comprise a dog-bone cut pattern, wherein the dog-bone cut pattern is generally “H” shaped. However, Chin teaches that it is known to provide a cannula wherein the dog-bone cut pattern is generally “H” shaped (see at least fig. 18 and par 0047, 0108-0109 & 0115). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the dog-bone cut pattern is generally “H” shaped as taught by Chin since Clancy teaches that other shapes of apertures are contemplated such as, but not limited to, straight lines substantially perpendicular to the longitudinal axis of the cannula (see at least par 0052 thereof); doing would impart enhanced flexibility to the needle for navigating through tortuous pathways.
In regards to claim 13, Clancy discloses a needle that fails to explicitly teach a needle wherein the dog-bone cut pattern has a portion that is generally “U” shaped. However, Chin teaches that it is known to provide a cannula wherein the dog-bone cut pattern has a portion (274, 276) that is generally “U” shaped (see at least par 0109). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the dog-bone cut pattern has a portion that is generally “U” shaped in order to provide slot ends that are rounded so as to reduce the degree of compression or contact between the slot edges during flexion, which may also reduce the risk of cracking at the end of the slot (see at least par 0109 of Chin).
In regards to claim 14, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the distal end of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
In regards to claim 15, Clancy discloses a needle 700 wherein the needle 700 has a length that is sufficiently long so that only the fourth zone 798 of the needle 700 extends from the bronchoscope during tissue sampling (see at least fig. 1 and par 0019).
In regards to claim 16, Clancy discloses a needle 700 further comprising a distal tip having an opening, wherein a second plane defines the opening, and wherein the first plane and the second plane are perpendicular (see at least fig. 4).  
In regards to claim 17, Clancy discloses a needle 700 further comprising a longitudinal axis, wherein a normal vector of the second plane and the longitudinal axis are unparallel (see at least fig. 4).  
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (‘580) in view of Chin (‘871) further in view of Darr (US 2013/0035609).
In regards to claim 18, Clancy as modified by Chin discloses a needle 700, as described above in claim 12, that fails to explicitly teach a needle wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns. However, Darr teaches that it is known to provide a needle 70 wherein the plurality of cut patterns include a first plurality of cut patterns 72 and a second plurality of cut patterns 78, wherein the first plurality of cut patterns 72 being located 180º from the second plurality of cut patterns 78 (see at least fig. 6 and par 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the plurality of dog-bone cut patterns, as taught by Chin, include a first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, and a second plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, wherein the first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, being located 180º, as taught by Darr, from the second plurality, as taught by Clancy, of dog-bone cut patterns as taught by Chin in order to provide cut patterns that progressively shift along the length of the cannula from one plane of flexibility to another that is perpendicular to the initial plane; thereby achieving different points of linear arrangement.
In regards to claim 19, Clancy as modified by Chin discloses a needle 700, as described above in claim 13, that fails to explicitly teach a needle wherein the plurality of dog-bone cut patterns include a first plurality of dog-bone cut patterns and a second plurality of dog-bone cut patterns, wherein the first plurality of dog-bone cut patterns being located 180º from the second plurality of dog-bone cut patterns. However, Darr teaches that it is known to provide a needle 70 wherein the plurality of cut patterns include a first plurality of cut patterns 72 and a second plurality of cut patterns 78, wherein the first plurality of cut patterns 72 being located 180º from the second plurality of cut patterns 78 (see at least fig. 6 and par 0069). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Clancy wherein the plurality of dog-bone cut patterns, as taught by Chin, include a first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, and a second plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, wherein the first plurality, as taught by Clancy, of dog-bone cut patterns, as taught by Chin, being located 180º, as taught by Darr, from the second plurality, as taught by Clancy, of dog-bone cut patterns as taught by Chin in order to provide cut patterns that progressively shift along the length of the cannula from one plane of flexibility to another that is perpendicular to the initial plane; thereby achieving different points of linear arrangement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 & 8-19 have been considered but are moot because the new ground of rejection does not rely on any of the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0189891 to Waxman et al. discloses a flexible elongate surgical needle having a tissue engaging section being of greater flexibility than an intermediate section.
US 2004/0133220 to Lashinski et al. discloses an adjustable transluminal annuloplasty system.
US 2011/0251519 to Romoscanu discloses a variable stiffness steering mechanism for catheters.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791